Citation Nr: 0632320	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  01-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran subsequently perfected this appeal.

A RO hearing was held in April 2003.  A transcript of that 
hearing has been associated with the claims folder.  In his 
January 2001 substantive appeal, the veteran requested a 
videoconference hearing before a member of the Board.  By 
letter dated in January 2004, the RO notified the veteran 
that the requested hearing was scheduled in April 2004.  A 
subsequent notice of temporary transfer of veteran's records 
indicates that the veteran canceled this hearing.

The veteran is seeking the highest rating possible for his 
service connected PTSD and his statements could be construed 
as a claim of a total rating for compensation purposes based 
on individual unemployability (TDIU).  This matter is 
referred to the RO for appropriate action.

This claim was previously before the Board in June 2004 and 
was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDING OF FACT

The veteran's PTSD has been manifested by impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting), suicidal and 
homicidal ideations, and difficulty establishing and 
maintaining effective social and employment relationships.  
It is not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for post-traumatic stress disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial rating decision was dated January 2000, prior to 
the enactment of the VCAA.  Therefore, it was not possible to 
provide proper notification before the initial rating 
determination.  The veteran received VCAA notification in 
April 2001.  However, the April 2001 VCAA notification was 
not proper as it failed to address the fourth element.  The 
veteran was issued a corrected notification letter dated in 
July 2004 that properly provided notice of his increased 
evaluation claim and met all four elements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letter provided the 
veteran with an update on the status of his claim, and 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession.  The veteran was also 
provided notice of applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for the 
denial in a June 2006 supplemental statement of the case 
(SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  To the extent that the Board is 
awarding a higher evaluation for PTSD, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, records from the Social Security 
Administration (SSA), a VA vocational rehabilitation folder, 
private and VA treatment records, including PTSD therapy 
sessions, two VA examination reports dated in May 2000 and 
May 2002, statements from the veteran's daughter, and 
statements and testimony from the veteran and his wife in 
support his claim.  As VA examinations and other medical 
evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Increased Evaluation

Legal Criteria

Service connection for PTSD was granted in an August 1982 
rating decision based upon stressors from his service in 
Vietnam.  He was assigned a 10 percent evaluation at that 
time.  A 30 percent evaluation was assigned in a May 1998 
rating decision.  The veteran did not appeal this decision.  

In a February 2000 rating decision, the RO increased the 
veteran's rating to 50 percent disabling.  The veteran 
appealed this decision, claiming that a higher evaluation was 
warranted.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Consideration is to 
be given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130.  
Under DC 9411, a 50 percent rating is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging from 51-60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

GAF scores of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  GAF scores of 21-30 is defined as behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends).  Id.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Analysis

Applying the criteria above to the pertinent evidence of this 
case, the Board finds that the veteran's PTSD meets the 
criteria for a 70 percent evaluation.  The evidence shows 
that the veteran has the following symptoms under the 70 
percent criteria due to his PTSD: chronic impaired impulse 
control; difficulty in adapting to stressful circumstances; 
suicidal and homicidal ideations; and difficulty establishing 
and maintaining effective employment relationships.  

The record shows that the veteran was hospitalized three 
times since October 1999 for impaired impulse control.  The 
veteran was hospitalized for a VA inpatient stress program 
from November 1, 1999 through December 22, 1999 to deal with 
his difficulties in controlling his temper and intolerance of 
others.  

The veteran was again hospitalized from May 2000 to June 2000 
for six days for impaired impulse control, as well as 
difficulty in adapting to stressful circumstances and 
homicidal ideations.  The May 25, 2000 VA admission note 
indicated that he was hospitalized for high risk of harming 
his supervisor at his place of employment.  The note 
indicated that the veteran had a sincere intent to use C-4, 
live grenade, or to shoot his supervisor in the back of the 
head.  According to the note, the anger towards the 
supervisor was related to a change in the veteran's work 
schedule.  The diagnosis at time of admission was major 
depression, recurrent, severe with homicide ideation, and 
PTSD.  The veteran was also admitted to a VA hospital from 
June 5, 2002 to July 19, 2002 for stress treatment program in 
dealing with problems of isolation, depressed mood, and poor 
anger control.  

VA examination reports dated in May 2000 and May 2002  
specifically commented on the veteran's impaired impulse 
control.  The May 2000 examiner noted that the veteran's 
content of thoughts seemed to indicate an exacerbation of 
symptoms involving hypervigilance type of behavior and more 
difficulties dealing with people with anger outbursts either 
at home or in the job.  The May 2002 examiner reported that 
the veteran was quite tense during the examination as 
manifested by hand wringing throughout the session.  In 
regard to violent behavior, the veteran reported punching 
holes in walls and slamming doors so hard that they come out 
of the jamb.    

Letters from the veteran's daughter and wife dated in May 
2000 show further evidence of impaired impulse control.  Both 
his wife and daughter describe the veteran's constant temper 
and anger outbursts.  

In addition to homicidal ideation, the veteran also received 
treatment for suicidal ideation.  A December 2002 VA 
medication management note indicated that the veteran stated 
having an increase in suicidal ideation and had been thinking 
about a plan.  

The veteran was denied vocational rehabilitation benefits 
from VA in May 2000.  The vocational rehabilitation folder 
included a February 2000 work sheet from a VA case manager 
that showed that the veteran had an impairment to 
employability resulting in substantial part from his service-
connected disability.  A report from a rehabilitation 
counselor dated in May 2000 indicated that testing revealed 
serious adjustment problems and distress existed, and that it 
was not advisable to proceed with training until the veteran 
was medically stable and able to cope in a new work setting.  
SSA records revealed that the veteran was awarded SSA 
disability benefits, effective July 2000, primarily due to 
status post left leg trauma and secondarily due to PTSD.     

The May 2002 VA examiner opined that the veteran's PTSD 
contributed to his inability to continue his employment.  A 
VA clinical statement dated in April 2003 from the veteran's 
social worker and VA treating psychiatrist indicated that the 
veteran was continuing counseling and treatment; however, he 
was not substantially improved to the point where he could 
return to work.  

The veteran's GAF scores during the claims period support a 
70 percent evaluation.  His GAF assigned score ranged from 45 
to 55 with one GAF score of 25.  The May 2000 VA examiner 
assigned a GAF score of 55.  The May 2002 VA examiner 
assigned a GAF score of 50.  GAF scores of 50 and above are 
generally associated with a 50 percent or lower rating as 
they show that the veteran has a moderate symptoms.  However, 
the more recent VA treatment records from 2003 through 2006 
consistently report a GAF score of 45, which demonstrates 
serious impairment in social and occupational functioning.  

In sum, the Board finds that the veteran's symptoms meet the 
criteria for a 70 percent rating for PTSD.  38 C.F.R. 
§ 4.130, DC 9411 (2006).  

While the severity of his symptoms is consistent with a 70 
percent evaluation, the evidence does not reflect total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name to warrant a 100 
percent evaluation.

Pertinent medical evidence, including VA examination reports 
dated in May 2000 and May 2002, SSA records, and VA 
outpatient and hospitalization records did not reveal that 
the veteran had gross impairment in thought processes or 
communication; had persistent delusions or hallucinations; 
displayed grossly inappropriate behavior; was persistent 
danger of hurting self or others; had intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); was disorientated to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  In fact, VA examination reports 
dated in May 2000 and May 2002 both found that the veteran 
was oriented to person, place, and time; had a normal rate 
and flow of speech, and no delusions or hallucinations.  VA 
treatment records as recent as June 2006 show that the 
veteran was fully orientated, attentive, cooperative during 
evaluations, perceptive, and exhibits normal thought 
processes and content.  

The Board recognizes that the veteran exhibited both suicidal 
and homicidal ideations, however, they appear to be isolated 
events as no clinical findings are noted showing any 
persistent danger of hurting himself or others.  Furthermore, 
the GAF scores assigned ranged from 45 to 55, which is not 
indicative of symptoms under the 100 percent criteria such as 
gross behavior, considerable influence by delusions, or 
hallucination or serious impairment in communication or 
judgment.  

While there was a GAF score of 25 in the evidence, this was 
an isolated score that was assigned at the time the veteran 
was admitted into the hospital in May 2000.  The discharge 
report from the hospital indicated that his GAF was 50 at 
time of discharge six days later.  

Based upon the above, the Board concludes that the veteran's 
PTSD does not meet the criteria for a 100 percent schedular 
evaluation.  Diagnostic Code 9411.  38 C.F.R. § 4.7 (2006).  

Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board notes first that the schedular evaluations for the 
disabilities in this case are adequate.  Higher ratings are 
provided for PTSD, 38 C.F.R. § 4.130, DC 9411; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  The Board also finds no evidence of an 
exceptional disability picture in this case.  While the 
veteran has required hospitalization on three occasions, two 
were voluntarily and one was for only six days.  In addition, 
the veteran has not been hospitalized since 2002.  Otherwise, 
the veteran's PTSD symptoms are not so unusual as to render 
impractical the schedular rating criteria providing ratings 
from noncompensable to 100 percent for mental disabilities.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, that he 
has been unemployed since retiring from his employment, and 
has been receiving SSA disability benefits since July 2000.  
However, it bears emphasizing that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, a 70 percent disability evaluation under DC 9411 
signifies some impairment in establishing and maintaining 
effective relationships and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations. 38 U.S.C.A. § 1155 
(West Supp. 2005).  There has been no showing of an unusual 
disability not contemplated by the rating schedule.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An evaluation of 70 percent, but no more, for PTSD is 
allowed, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


